DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 14, and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poh et al. (“Non-contact, automated cardiac pulse measurements using video imaging and blind source separation”).
Regarding claims 1 – 3, 11 – 13, and 20, Poh discloses a system and a computer-implemented method of monitoring vital signs comprising: in a digital processor: receiving an input video of an upper body portion of a subject, the input video being formed of a sequence of frames (e.g. page 10764; Methods), each frame: recording a video of the facial region), (ii) having spatial locations corresponding to feature points in the image (e.g. page 10766; Pulse measurement methodology), and (iii) representing a data point in a position-time series of the sequence of frames (e.g. page 10766; Pulse measurement methodology); forming a location-time series as a function of the spatial locations of the feature points across plural frames of the input video (e.g. pages 10766-10767; Pulse measurement methodology); and from the formed location-time series and the position-time series, detecting a pulse signal and extracting pulse rate measurements, said extracting including output of a pulse rate or a heart rate of the subject shown in the video (e.g. page 10768; Results).
Regarding claims 4 and 14, Poh discloses detecting the pulse signal includes: isolating from the formed location-time series motion of the head corresponding to pulse, said isolating resulting in a component of the location-time series of the feature points that correspond to pulse; and projecting the resulting component onto a one-dimensional signal in a manner that allows extraction of individual beat boundaries (e.g. pages 10768-10769). 
Regarding claims 6 – 8 and 16 – 18, Poh discloses analyzing the features includes: filtering the extracted features temporally; generating a plurality of components using principal component analysis on the temporally filtered extracted features; selecting one of the components of the plurality of components generated by the principal component analysis; detecting peaks of the selected component; and determining the oscillation rate based on the detected peaks of the selected component (e.g. pages 10767 – 10768).
claims 9, 10, and 19¸ Poh discloses detecting the pulse signal includes: (a) extracting peaks of the formed location-time series, and (b) from the extracted peaks, identifying individual beats and calculating beat duration; and wherein the detecting and extracting further results in output of heart beat sequences of the subject (e.g. pages 10767 – 10769).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh et al.
Regarding claims 5 and 15¸ Poh discloses the claimed invention except utilizing principal component analysis on the formed location-time series to find a set of main dimensions along which the position of the head varies.  PCA is a well known algorithm. It would have been obvious to one having ordinary skill in the art to modify the extraction algorithms as taught by Poh with PCA as is known, since utilizing the proper algorithms would have required routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792